DETAILED ADVISORY ACTION
1.	Applicant’s AFCP submission filed 2/17/2021 was received.  Although not entered, the amendments have been considered as best as possible in the allotted time.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
2.	The prior Office Action objections to the drawings under 37 CFR 1.83(a) would be withdrawn on the basis of the Drawings as filed 2/17/2021.    
	
Claim Rejections - 35 USC § 112
3.	The rejection of claim 1, and thus dependent claims 2, 4-10, and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement would be withdrawn in view of the explanation filed 2/17/2021.  

4.	Regarding the rejections of claims 1 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, claim 21 still requires correction:
	“the thermal conductive plastic partition” needs to be amended to “the thermally conductive plastic partition” to invoke proper antecedent basis.
	The other proposed corrections are appropriate to overcome the rejection against claim 1.

5.	The Examiner finds the new limitation filed by way of amendment on 2/17/2021 of, “…a thermal conductive plastic layer on an outer surface of each end face of the case…” supported by P88-89 of the specification as filed along with Figs. 7D and 7E.
Claim Rejections - 35 USC § 103
6.	The rejection of claims 1-2, 4-10, and 21 under 35 U.S.C. 103 as being unpatentable over Tyler et al. (US 2014/0186693) in view of Akiyama et al. (US 2004/0266951), Munshi (US 6,664,006), and Ropp, Jr. (US 3,558,358) (hereinafter “Ropp”) would be maintained based on at least the following.
	With respect to the added feature of, “…a thermal conductive plastic layer on an outer surface of each end face of the case,” Tyler meets this feature in at least two ways:
A)  A layered embodiment in which a nanosupplement is applied as a film or coating over a pre-formed polymer container 60, wherein the multi-layer sheet embodiment is formed into the shape of the container (P43) with the specific example of thermally conductive COOLPOLY® D-series dieletric plastic (P47):

    PNG
    media_image1.png
    317
    363
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    273
    349
    media_image2.png
    Greyscale

	Thus, Tyler teaches a thermal conductive plastic layer on an outer surface of each end face of the case given the above material may be applied such that a multi-layer sheet embodiment (“a thermal conductive plastic layer”) is provided that is “formed into the shape of the container” (i.e., “on an outer surface of each end face of the case”) as claimed.
B)  Alternatively, see also P65-69 in which heat sink(s) (multiple are taught) including U-shaped heat sinks that extend around the container 60 may be utilized such that there exists a thermally conductive layer on an outer surface of each end face of the case as claimed.  The selection of one of the thermally conductive materials as taught by Tyler including thermally conductive COOLPOLY® D-series dielectric plastic (P47) for the material of the heat sink is held prima facie obvious in view of the following case law (MPEP 2144.07):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).


  7.	The following prior art is additionally cited in terms of teaching the amended feature is a known construct in the state of the prior art: 
	Asaida et al. (US 2013/0344376) (P8):
[0008] Moreover, battery blocks with improved heat releasing from the 
battery case have been known.  Examples thereof include battery blocks having 
on the outer surface of the battery case a heat radiation layer having a heat 
radiation capability higher than that of the battery case (e.g., see PTL 6); 
battery blocks having a thermally conductive layer between the battery case and 
unit cells (e.g., see PTLs 7 and 8); and battery blocks where the thickness of 
the battery case is relatively reduced at the central portion for increased 
heat radiation capability at the central portion (e.g., see PTL 9). 

 Yoon (US 2010/0216004) (Figs. 1a-1d; P28-30).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/AMANDA J BARROW/Primary Examiner, Art Unit 1729